Citation Nr: 1003038	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-03 852A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for aortic 
enlargement/aortic aneurysm, to include as secondary to 
service-connected hypertension.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to May 
1992, with seven years of prior active service noted in the 
record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In September 2008, the Board remanded the current issue for 
further evidentiary development.  Also in its September 2008 
decision, the Board granted an earlier effective date of 
January 21, 2004 for the award of a 50 percent disability 
rating for service-connected migraine headaches.  Because a 
final Board decision was rendered with regard to the latter 
issue, it is no longer a part of the current appeal.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
September 1988 to May 1992, with seven years of prior active 
service noted in the record.

2.  Subsequent to the September 2008 Board remand, an April 
2008 letter was associated with the claims file, in which the 
Veteran requested a withdrawal of this appeal.

3.  In December 2009, the Board received clarification from 
the Veteran's representative that the Veteran wished to 
withdraw her appeal in its entirety.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


